                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

JENIFER LYNE KNIGHTON,                      §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §          Civil Action 4:18-cv-00792-P
                                            §
UNIVERSITY OF TEXAS AT                      §
ARLINGTON, et al.,                          §
                                            §
      Defendants.                           §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. ECF No. 103. Fourteen days later, Plaintiff Jenifer Lyne

Knighton filed Objections to the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge. ECF No. 108. Knighton’s objections merely restate

arguments presented to the Magistrate Judge and make unsupported factual assertions.

Having considered these arguments and objections, the Court finds that they are frivolous

and need not be considered in any further detail. See Nettles v. Wainwright, 677 F.2d 404,

410 n. 8 (5th Cir. Unit B 1982) (en banc) (“Frivolous, conclusive or general objections

need not be considered by the district court.”). Therefore, Knighton’s objections are

OVERRULED.

      The District Judge also reviewed the proposed Findings, Conclusions, and

Recommendation for plain error. Finding none, the undersigned District Judge believes
that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that Defendants’ motion for summary judgment

(ECF No. 88) is GRANTED. Accordingly, Plaintiff’s claims are DISMISSED with

prejudice.

      SO ORDERED on this 8th day of June, 2021.




                                           2
